DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 August 2021 has been entered in light of the RCE filed on 20 August 2021. 

 Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant argues Vidlund in view of Wilk in view of Mortimer does not disclose coupling the first and second guidewire portions outside of the body of a patient as required by amended claim 21. Mortmier, which was relied upon to teach coupling of the heart, not outside of the patient’s body, as required by claim 21. However, upon further search and consideration, Hariton’789 is relied upon to render this limitation obvious. The rejection is updated below. 
Regarding claim 36, Applicant argues Vidlund in view of Mortimer fail to disclose a step of “extracting the distal end of the second guidewire portion from the external wall toward a second location outside the patient body”, as required by amended claim 36. Mortimer shows the second guidewire portion is extracted so it is external to the heart, not outside of the patient body, as required by claim 36. However, upon further search and consideration, Hariton’789 is relied upon to render this limitation obvious. The rejection is updated below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21, 23-25, 28, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Vidlund et al. (US Patent 6,616,684) in view of Wilk (US Patent 6,776,754) in view of Hariton et al. (US Patent Application 2014/0371789). 
Claim 21: Vidlund’684 teaches a method that includes: 
advancing an elongate shaft (301) from outside the patient and through the vasculature so that a distal end of the elongate shaft (301) is disposed in the left ventricle (Figure 17 shows an elongate shaft 301 in the left ventricle “LV”);

penetrating the septum (Figure 18); 
delivering a first guidewire portion (200) from within the lumen of the elongate shaft (301) and across the septum (SW) so a distal end of the first guidewire portion  (200) is positioned in the first chamber (RV) (Figure 20-21; column 13, lines 30-45).  and is extractable therefrom (via 315; column 13, lines 45-52). 
Vidlund’684 further teaches positioning the distal end of the shaft (301) so it is adjacent the external wall of the second chamber (LV) (Figure 18); 
penetrating the external wall (HW) (Figure 18); 
delivering a second guidewire portion (200) from within the lumen of the second elongate shaft (301; via 303) so that the second guidewire portion (200) is outside the external wall (HW) (Figure 19-20; column 13, lines 31-37). The second guidewire portion is extractable from outside the external heart wall (Figure 20).
The first and second guidewire portions (200, 200) are coupleable to each other because they are a single guidewire. They create a path that extends within the left ventricle (Figures 21-22) that extends between the penetration of the septum and the penetration of the external wall (Figure 22). 
 Vidlund’684 teaches the second elongate catheter (301) delivers the first and second guidewire portions (200, 200) simultaneously; however, Vidlund’684 teaches the second elongate shaft (301) carries a first catheter (302) and second catheter (303) which are independently controllable during delivery of the guidewire portions. after delivering the first guidewire portion. 
As in Vidlund’684, Wilk’754 teaches a method of delivering devices to the right ventricle and external heart wall via the left ventricle (Figure 2). Wilk’754 teaches it is known to first penetrate the septum to the deliver an anchoring device (46) to the right ventricle (Figure 2a, 2b) and subsequently penetrate the heart wall to deliver a second anchoring device (52) to the external wall of the heart (see Figure 2c). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the method of Vidlund’684 such that the heart wall is penetrated after the septum is penetrated the first shaft and first guidewire are coupled because Vidlund’684 teaches the penetrating elements are independently controllable and it was known in the art to perform these steps either simultaneously (as in Vidlund’684) or separately (as in Wilk’754). One of ordinary skill in the art would have expected the same results whether the steps were performed simultaneously or separately because both techniques have the same result of delivering a device to the right ventricle and external heart wall. 
Vidlund’684 does not teach that the first and second guidewire portions are coupled to each other outside of the heart such that the coupled end is delivered to the left ventricle through the elongate shaft because Vidlund’684 teaches the use of a single, unitary guidewire. 
However, the attachment of two guidewires together outside of the heart such that the coupled portion is delivered into the heart is old and well known.  For example, Hariton’789 teaches advancing an elongate shaft (“catheter” 12) into a second chamber 
In light of this teaching, it would have been obvious to one of ordinary skill in the art to modify the method taught by Vidlund’684 such that the guidewire 200 is coupled to a second guidewire outside of the heart and then the coupled guidewire is extracted back into the heart so a unitary guidewire passes through the heart, as taught by Hariton’789, in order to provide the surgeon with an ability to use a guidewire having a different diameter than what is used at the beginning of the procedure (paragraphs [0380]). 
Claim 23: Vidlund’684 discloses advancing the first guidewire portion (200) through the septum (SW) (Figures 20, 21; column 13, lines 39-46) and advancing the second guidewire portion (200) through the external wall (HW) (Figures 19, 20; column 13, lines 30-39).

Vidlund’684 further teaches coupling, within the right ventricle, the distal end of the additional elongate shaft (315) with the distal end of the first guidewire portion (200) to join a path of the first guidewire portion (200) with the additional elongate shaft (315 is disclosed as a snare for coupling with the guidewire portion; column 13, lines 43 to column 14, line 2). 
Claim 28: In the cited embodiment of Vidlund’684 – Figures 17-22 – element 200, which is cited as a guidewire in the rejection above, is disclosed by Vidlund’684 as a tension member which is left inside the body for reshaping the heart (column 14, lines 3-14). The cited embodiment of Vidlund’684 Figure 17-22 does not disclose a separate step of delivering a guidewire for delivery of element 200 and anchors 205. 
However, Vidlund’684 discloses, in alternate embodiments, the steps of delivering a guidewire (402 in Figures 23-30) such that the tension member (200) is advanced over the guidewire. 
Vidlund’684 further teaches advancing a first anchor (205) from outside the patient’s body so this anchor is positioned in against the septum (SW) in the first chamber (RV); the first anchor is coupled with a tension member (200) that extends from the first anchor, through the septum (SW), through the second chamber (LV) and through the external wall (column 14, lines 3-12 and Figure 7); 

Vidlund’684 fails to disclose slidably coupling the second anchor with the tension member. However, Vidlund’684 shows that the first anchor (205) is slidably connected to the tension member. Furthermore, Vidlund’684 states at column 20, lines 60-67 that the splints can be rotated about a vertical axis extending through the left ventricle, indicating Vidlund’684 has contemplated a slidable anchor on the outside of the heart rather than against the septum. 
In light of this teaching, the Office maintains it would have been obvious to modify the method taught by Vidlund’684 since modifying Vidlund’684’s method such that the anchor placed against the septum is fixed and the anchor placed against the outer wall of the heart is slidable because this is a mere reversal of the parts that is within the ordinary skill of one in the art. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) 
Vidlund’684 discloses changing the shape of the heart by bringing the heart wall and septum closer together, but fails to disclose the step of bringing the heart wall and septum into engagement. 
Wilk’754 teaches a similar method to Vidlund’684, including delivering a tension member into the left ventricle such that an anchor is disposed adjacent to the septum in the right ventricle and a second anchor is disposed adjacent to the ventricle wall external to the heart (see Figure 1d) such that the opposite walls are brought into contact with each other in order to reduce the size of the ventricle. Wilk’754 teaches this 
Claim 31: Hariton’789 teaches the first guidewire (10) is secured to a second guidewire in paragraphs [0529], [0530]. The Office considers the mechanism by which the two guidewires are secured to be a “coupling member”.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Vidlund’684 in view of Wilk’754 in view of Hariton’789, as applied to claim 21, further in view of Rowe et al. (US Patent Application 2013/0030522). 
Claim 22, 40: Vidlund’684, as modified, teaches the limitations of claims 22 except for advancing a needle from the lumen of the second elongate shaft (301) to penetrate the septum. Vidlund’684 teaches penetrating the septum with a sharpened guidewire tip (column 13, lines 5-15). 
Rowe’522 is directed towards a method of changing the shape of a heart chamber by delivering a tension member (12) with anchors (14 and 16) disposed adjacent to a septum (VS) and external heart wall (LVFW) to bring the two walls closer together. 
Rowe’522 teaches that it is known to penetrate the septum during the percutaneous tension member delivery using either a sharpened guidewire, as in the Vidlund’684 method, or with a needle disposed with the catheter (paragraph [0138]). It . 
Claim 26-27 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Vidlund’684 in view of Wilk’754 in view of Hariton’789, as applied to claim 24 and 21, further in view of Annest et al. (US Patent Application 2008/0294251). 
Claims 26-27: Vidlund’684, as modified, teaches the limitations of claims 26 and 27, including providing a snare for grasping elements within the heart (Figure 20). In Vidlund’684, the anchor (201) disposed on the external wall of the second chamber (LV) is deployed from inside the second chamber (LV) and is self-expandable (see Figures 19-20). Therefore, Vidlund’251 fails to disclose the steps of using a snare to grasp the guidewire adjacent to the external wall of the heart. 
Annest’251 teaches a similar method of treating the heart by reducing the size of the left ventricle (paragraph [0007]). Annest’251 teaches this can be performed percutaneously from within the heart (Figures 4 and 5 and paragraph [0066]), as in Vidlund’251, but that it is also beneficial to deliver the anchor (50) from outside the heart 
Claims 33-35: Vidlund’684, as modified, teaches it is known to repeat the process to deliver a plurality of splints (column 20, lines 20-35). However, Vidlund’684 fails to disclose penetrating the external wall of the heart to deliver an apical anchor. 
Like Vidlund’684, Annest’251 teaches a method of treating the heart by reducing the size of the left ventricle (paragraph [0007]). Annest’251 teaches this method can be performed by penetrating the external wall at the apex of the heart with an apical anchor device having a needle (134) carrying an elongate tension member (132) with an anchor (136) attached to the proximal end and the needle (122) attached to the distal end (Figure 12a) then pulling the needle through the walls of the apex to advance the anchor via the tension member into engagement with one of the external walls of the apex (Figure 12a-12b). 
Annest’251 teaches a needle has a curved configuration (Figure 12a) and is made of a more rigid material than the elongate tension member (132) (paragraph [0085], [0086]). 
Annest’251 teaches the anchor (136) is pivotably coupled to the tension member and pivots between a low-profile configuration to a deployed configuration (paragraph [0066], [0085]). 
. 
Claims 36, 38, 41 are rejected under 35 U.S.C. 103 as being unpatentable over Vidlund’684 in view of Hariton et al. (US Patent Application 2014/0371789). 
Claims 36: Vidlund’684 teaches a method that includes: 
advancing a first elongate shaft from outside the patient and through the vasculature so that a distal end of the first shaft is disposed in the right ventricle (Figure 20 shows an unlabeled first elongate shaft in the right ventricle “RV” having a distal tool 315); 
	advancing a second elongate shaft (301) from outside the heart and through the vasculature into a second chamber (left ventricle, “LV”) (Figure 17); 
	positioning a distal end of the second elongate shaft adjacent a septum (SW) (via element 302; see Figure 17); 
penetrating the septum (Figure 18); 

coupling within the first chamber (RV), the first shaft (at 315) with the first guidewire portion (Figure 20 and column 13, lines 46-53); 
extracting the distal end of the first guidewire portion (200) from the first chamber (RV) and through the vasculature towards a first location outside the body (column 13, lines 46-53); 
positioning the distal end of the second shaft (301) so it is adjacent the external wall of the second chamber (LV) (Figure 18); 
penetrating the external wall (Figure 18); 
delivering a second guidewire portion (200) from within the lumen of the second elongate shaft (301) so that the second guidewire portion is outside the external wall (HW) (Figure 19-20; column 13, lines 31-37). 
In this method, Vidlund’684 shows the guidewire portion (200) is a unitary guidewire that extends outside the heart at a first location into the first chamber (RV), through the septum (SW), through the second chamber (LV) and through the external wall of the heart (Figure 22). 
However, Vidlund’684 fails to teach a step of extracting the second guidewire portion from the external wall towards a second location outside of the body and coupling the first and second guidewire portions to form a path and extracting the coupled end of the first and second guidewire portions so that a unitary guidewire extends through the septum, second chamber and external wall. 


In light of this teaching, it would have been obvious to one of ordinary skill in the art to modify the method taught by Vidlund’684 such that the guidewire 200 is coupled to a second guidewire outside of the heart and then the coupled guidewire is extracted back into the heart so a unitary guidewire passes through the heart, as taught by Hariton’789, in order to provide the surgeon with an ability to use a guidewire having a different diameter than what is used at the beginning of the procedure (paragraphs [0380]). 

Claim 41: Vidlund’684 discloses advancing the first guidewire portion (200) through the septum (SW) (Figures 20, 21; column 13, lines 39-46) and advancing the second guidewire portion (200) through the external wall (HW) (Figures 19, 20; column 13, lines 30-39). 
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Vidlund’684 in view of Hariton’789, as applied to claim 36, further in view of Wilk’754. 
Claim 37: Vidlund’684 teaches: 
Advancing a first anchor (205) from outside the patient’s body so this anchor is positioned in against the septum (SW) in the first chamber (RV); the first anchor is coupled with a tension member (200) that extends from the first anchor, through the septum (SW), through the second chamber (LV) and through the external wall (column 14, lines 3-12 and Figure 7); 
Coupling a second anchor (201) with the tension member and applying tension between the first and second anchors (205, 201) via the tension member (200) to urge the septum and external wall closer together (Figure 10; column 1, lines 5-15) 
Vidlund’684 fails to disclose slidably coupling the second anchor with the tension member. However, Vidlund’684 shows that the first anchor (205) is slidably connected to the tension member. Furthermore, Vidlund’684 states at column 20, lines 60-67 that the splints can be rotated about a vertical axis extending through the left ventricle, 
In light of this teaching, the Office maintains it would have been obvious to modify the method taught by Vidlund’684 since modifying Vidlund’684’s method such that the anchor placed against the septum is fixed and the anchor placed against the outer wall of the heart is slidable because this is a mere reversal of the parts that is within the ordinary skill of one in the art. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) 
Vidlund’684 discloses changing the shape of the heart by bringing the heart wall and septum closer together, but fails to disclose the step of bringing the heart wall and septum into engagement. 
Wilk’754 teaches a similar method to Vidlund’684, including delivering a tension member into the left ventricle such that an anchor is disposed adjacent to the septum in the right ventricle and a second anchor is disposed adjacent to the ventricle wall external to the heart (see Figure 1d) such that the opposite walls are brought into contact with each other in order to reduce the size of the ventricle. Wilk’754 teaches this technique is advantageous for treating congestive heart failure because it reduces the size of the ventricle so the heart pumps more efficiently (column 1, lines 43-58). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the method taught by Vidlund’684 by bringing the opposite ventricle walls in contact with each other, as taught by Wilk’754, in order to provide the stated advantages.
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Vidlund’684 in view of Hariton’789, as applied to claim 36, further in view of Rowe’522. 
Claim 40: Vidlund’684, as modified, teaches the limitations of claims 40 except for advancing a needle from the lumen of the second elongate shaft (301) to penetrate the septum. Vidlund’684 teaches penetrating the septum with a sharpened guidewire tip (column 13, lines 5-15). 
Rowe’522 is directed towards a method of changing the shape of a heart chamber by delivering a tension member (12) with anchors (14 and 16) disposed adjacent to a septum (VS) and external heart wall (LVFW) to bring the two walls closer together. 
Rowe’522 teaches that it is known to penetrate the septum during the percutaneous tension member delivery using either a sharpened guidewire, as in the Vidlund’684 method, or with a needle disposed with the catheter (paragraph [0138]). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the method taught by Vidlund’684 by penetrating the septal wall with a needle instead of a guidewire, as taught by Rowe’522, because Rowe’522 teaches a sharpened tip can be provided on either of these devices to puncture the septal wall of a heart during tension member delivery method and one of ordinary skill in the art has good reason to pursue the known options (i.e. penetrating the septal wall with a sharpened guidewire tip or sharpened needle tip) within his technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208. The examiner can normally be reached Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        6 December 2021


/ROBERT A LYNCH/Primary Examiner, Art Unit 3771